Exhibit 10.20

 

LOGO [g513410ex10_21pg001.jpg]    Celator Pharmaceuticals, Inc.    303B College
Road East    Princeton, NJ 08540    Tel: 609.243.0123    Fax: 609.243.0202   

 

www.celatorpharma.com

TERMINATION, RELEASE AND INDEMNITY AGREEMENT

 

   THIS AGREEMENT dated the 4th day of February, 2013 AMONG:       DAVID WOOD
(“Wood”) of 3516 West 33rd Avenue, Vancouver B.C. V6N 2H4 AND:       CELATOR
PHARMACEUTICALS CORPORATION (“CPC”), a Nova Scotia, Canada unlimited liability
company with an office located at Suite 810-1140 West Pender Street, Vancouver,
B.C. V6E 4G1 AND:       CELATOR PHARMACEUTICALS, INC. (“CPI”), a Delaware, USA
corporation with an office located at 303B College Road East, Princeton, New
Jersey, USA 08540.

WHEREAS, CPC and CPI are hereinafter sometimes both individually and
collectively referred to as “Celator.”

 

A. Wood is the Head of Finance and Corporate Development, Secretary and
Treasurer of CPC and CPI.

 

B. Celator Technologies Inc. and Wood entered into an employment agreement (the
“Contract”) on or about April 21, 2003. CPC is the successor to Celator
Technologies Inc.

 

C. CPC and Wood have agreed to end the employment relationship between them.

 

D. CPC is a wholly-owned subsidiary of CPI, and Wood performs services on behalf
of both CPC and CPI.

 

E. The Parties are desirous of settling any and all outstanding matters arising
out of or in any way connected to the employment of Wood by CPC and the
cessation of that employment.

NOW THEREFORE this Agreement witnesses that in consideration of the mutual
covenants and agreements hereinafter set forth (the receipt and sufficiency of
which is hereby acknowledged by the Parties hereto), the Parties hereto
represent, covenant and agree as follows:

 

1. Wood’s employment with CPC will terminate effective March 31, 2013 (the “End
Date”).

 

2.

From the date of this Agreement until the End Date (the “Transition Period”),
Wood will continue to provide financial and corporate development services to
Celator on a full-time



--------------------------------------------------------------------------------

  basis and will assist Celator in the transition of his duties to the person
hired by Celator into the position of Chief Financial Officer, including without
limitation, providing such advice and assistance as may be required for such
person to assume the role of CFO of CPI and allowing said CFO, at said CFO’s
reasonable judgment, to perform any and all of the normal duties of Wood to
Celator.

 

3. Notwithstanding anything to the contrary in the Contract, if, and only if,
Wood is not dismissed for just cause and does not resign his employment during
the Transition Period (collectively, the “Conditions”), then CPC will pay to
Wood i) all salary and vacation pay owing up through the End Date; and ii) a
severance payment (the “Severance Payment”) equal to 9 months’ of base salary as
at the End Date, which Severance Payment will be payable in equal bi-weekly
installments over a 9-month period commencing on the day after the End Date. CPC
will pay Wood the Severance Payment by direct deposit into Wood’s current bank
account; provided, however, that in the event of Wood’s death before the final
Severance Payment installment is made, the remaining installment(s) will be paid
to Wood’s estate on the same terms. The Severance Payment will be inclusive of
any and all severance payments, compensation for length of service, termination
pay, or any other amount payable to or claimable by Wood in any jurisdiction in
connection with the cessation of his employment with CPC. If Wood does not
satisfy the Conditions he will be paid only his salary and accrued vacation to
the date of his termination of employment.

Wood may carry over 18 vacation days that are earned and unused in 2012 and will
continue to accrue vacation days during 2013 up to the date on which Wood’s
employment terminates, all in accordance with Celator’s applicable vacation
policy.

 

4. Wood may continue on the CPC extended medical and dental plan, excluding life
insurance, long term disability insurance and critical illness insurance,
through 9-month period commencing on the day after the End Date, provided Wood
reimburses CPC the full cost of these benefits on a monthly basis.

 

5. If any bonus is awarded to Wood for 2012, it will be paid in the normal
course of business at the time 2012 bonuses are paid to other Celator employees,
irrespective of whether such 2012 bonuses are paid before or after the date on
which Wood’s employment terminates. Wood will not be eligible for a bonus for
2013.

 

6. If Wood satisfies the Conditions, he may exercise any CPI stock options which
were granted to him, have vested by the End Date, and have not otherwise expired
on or before the 90th day after the final Severance Payment installment is
deposited into Wood’s bank account. If Wood does not satisfy the Conditions,
then he may exercise any vested CPI stock options in accordance with the
provisions of the CPI Equity Incentive Plan and the stock option agreements
issued under that Plan.

 

7. If Wood satisfies the Conditions, Celator agrees to provide Wood with
outplacement services, at a cost not to exceed $10,000, payable directly to the
outplacement services provider(s) selected by Wood and acceptable to Celator.
These outplacement services must be used by Wood within 9 months after the End
Date.



--------------------------------------------------------------------------------

8. In consideration of the aforementioned Severance Payment, Wood does for
himself, his respective heirs, executors, administrators, successors and assigns
remise, release and forever discharge CPC, CPI and each other subsidiary of CPI
and each of their respective officers, directors, stockholders, agents and
employees, jointly and severally, from any and all manner of actions, causes of
action, suits, debts, damages, sums of money, claims, counterclaims, demands
whatsoever, which Wood or his respective heirs, executors, administrators,
successors and assigns or any of them ever had, now have or may have in the
future by reason of any matter, cause or thing whatsoever arising or existing up
to the in particular, but without limiting the generality of the foregoing,
arising out of his employment and the cessation of his employment with CPC and
services performed on behalf of Celator and any liability under any employment
legislation in any jurisdiction including, without limitation, the British
Columbia Employment Standards Act and the British Columbia Human Rights Code.

 

9. All payments referred to herein are subject to statutory deductions. Wood
will indemnify Celator and save it harmless from any assessment for income tax
or any other statutory assessment in connection with the Severance Payments.

 

10. The payments set out in this Agreement replace and supercede any payments,
including payment on termination of employment or change of control, to which
Wood might be entitled under the Contract or any other prior agreement between
Wood and Celator (or any predecessor). Except as expressly set out herein,
Celator will have no further obligation to Wood, whether monetary or otherwise.

 

11. Wood confirms his continuing obligations of confidentiality and his
agreement to the restrictive covenants set out in the Contract. In addition to
all other remedies available to Celator, in the event of any breach of either of
Wood’s obligations of confidentiality or the restrictive covenants set out in
the Contract, any Severance Payments under this Agreement will cease immediately
and Wood will repay any Severance Payments already made which can be
attributable to the period of time from which the breach occurred.

 

12. The Agreement will be governed by the laws of British Columbia and the
parties attorn to the jurisdiction of the British Columbia courts in that
respect.

Agreed to this 4th day of February, 2013.

 

/s/ David Wood

    DAVID WOOD    

/s/ Scott T. Jackson

   

/s/ Scott T. Jackson

Authorized Signatory for     Authorized Signatory for CELATOR PHARMACEUTICALS
CORP.     CELATOR PHARMACEUTICALS, INC.